Cook, J.,
dissenting. I fully agree with the legal principles set forth in the syllabus. And I also agree with the majority that the trial court violated Were’s due process rights by failing to hold the pretrial competency hearing mandated by R.C. 2945.37. But despite my agreement with these aspects of the majority’s decision, I cannot join the ultimate disposition of this case. Today’s decision implies that a reversal and remand for a new trial are the only remedy available to rectify the trial court’s constitutional error. I would follow the lead of numerous jurisdictions, however, and order a remand to the trial court for the limited purpose of conducting, if possible, a retrospective competency hearing.
I
The majority finds that the record contains “sufficient indicia of incompetence” that triggered Were’s due process right to a competency hearing. See State v. *179Berry (1995), 72 Ohio St.3d 354, 359, 650 N.E.2d 433, 438. I agree with the majority’s conclusion in that regard, but for somewhat different reasons.
Defense counsel first raised the issue of Were’s competency to stand trial in a motion filed in March 1995. Following a court order for a psychological examination, which was not completed because Were did not cooperate, the trial court journalized an entry denying defense counsel’s motion for a competency hearing. The court, relying on a psychologist’s report and a letter from Were, found that “the defendant appears to be competent to stand trial” and noted that Were’s “lack of cooperation alone is not sufficient to render him incompetent.”
In the months following the psychological examination, Were filed several pro se motions seeking removal of his counsel and appointment of new counsel. Were also requested new counsel at a pretrial hearing in July 1995, during which he told the court that his attorneys “show[ed] prejudice and racism towards me” and that he could not trust them because of their “trickery.” Following this hearing, the trial court denied Were’s request to have counsel removed and ordered a second psychological evaluation, despite the fact that the defendant had refused to cooperate with the previous evaluation. In a journal entry the court stated:
“The Court finds that counsel for defendant are competent, highly skilled practitioners fully capable of representing this defendant in these matters. The Court finds that counsel for defendant have filed numerous motions and received and reviewed voluminous discovery. The defendant on the other hand has refused in every way to cooperate or assist his counsel in his defense. This failure to cooperate is either a deliberate tactic on the part of the defendant to inject error in these proceedings or the product of some mental incapacity.” (Emphasis added.)
By expressly acknowledging the possibility that Were was incompetent to stand trial, the trial court implicitly acknowledged the existence of a genuine issue concerning Were’s competency. See Thompson v. Commonwealth (Ky. 2001), 56 S.W.3d 406, 407-408. This conclusion is further bolstered by the fact that one of Were’s attorneys, who had conducted civil commitment proceedings as a probate court magistrate, advised the court that Were exhibited signs of a paranoid personality disorder that rendered him incapable of assisting in his defense. See Drope v. Missouri (1975), 420 U.S. 162, 177, 95 S.Ct. 896, 906, 43 L.Ed.2d 103, 116, fn. 13 (noting that a lawyer’s representation about the client’s competence “is unquestionably a factor which should be considered” in deciding whether to hold a competency hearing). Moreover, by ordering a further psychological evaluation, the trial court sent the implicit message that it no longer trusted its previous competency determination after having observed Were firsthand at the pretrial hearing.
*180It is true that the trial court later concluded that Were was merely uncooperative with counsel and that Were was, in fact, competent to stand trial. And the trial court found nothing about Were’s behavior during trial to change its opinion on that issue. But because the court had already found that a genuine issue existed concerning Were’s competency, the due process requirement for a competency hearing was already triggered. The trial court therefore committed constitutional error by failing to conduct the pretrial competency hearing required by former R.C. 2945.37(A) (see R.C. 2945.37[B]).
II
Having found a constitutional violation, the majority reverses Were’s conviction and remands for a new trial. In doing so, however, the majority fails to consider a viable alternate remedy. Specifically, today’s judgment overlooks the possibility of remanding this cause to the trial court for a retrospective competency evaluation. That is, this court could remand this case to the trial court for a hearing in which the state may establish the defendant’s competency at the time of trial and, in effect, “demonstrate that the * * * trial court’s failure to hold a competency hearing constituted harmless error.” James v. Singletary (C.A.11, 1992), 957 F.2d 1562, 1571.
Admittedly, reversal and remand for a new trial because of a trial court’s failure to hold a constitutionally required competency hearing is consistent with United States Supreme Court precedent. See Drope v. Missouri, 420 U.S. at 183, 95 S.Ct. at 909, 43 L.Ed.2d at 119-120; Pate v. Robinson (1966), 383 U.S. 375, 386-387, 86 S.Ct. 836, 842-843, 15 L.Ed.2d 815, 822-823. In Drope, the court reversed the petitioner’s conviction upon finding a due process violation and declined to remand for a determination of whether the petitioner was competent at the time of trial. “Given the inherent difficulties of such a nunc pro tunc determination under the most favorable circumstances * * *, we cannot conclude that such a procedure would be adequate here.” Drope, 420 U.S. at 183, 95 S.Ct. at 909, 43 L.Ed.2d at 119-120. Similarly, the Pate court recognized “the difficulty of retrospectively determining an accused’s competence to stand trial” and simply ordered the district court to grant habeas corpus relief rather than attempt to do so. Pate, 383 U.S. at 387, 86 S.Ct. at 843, 15 L.Ed.2d at 823, citing Dusky v. United States (1960), 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824. In light of the admonitions in Drope and Pate, both state and federal courts have recognized that retrospective competency determinations are disfavored. See, e.g., United States v. Renfroe (C.A.3, 1987), 825 F.2d 763, 767; State v. Sanders (2001), 209 W.Va. 367, 549 S.E.2d 40, 54.
*181Though disfavored, however, retrospective competency determinations do not per se offend notions of due process. Numerous federal circuits have held that retrospective determinations of competency are constitutionally permitted so long as a meaningful hearing on the defendant’s competency at the prior proceedings is still possible. See United States v. Auen (C.A.2, 1988), 846 F.2d 872, 878; Renfroe, 825 F.2d at 767; United States v. Mason (C.A.4, 1995), 52 F.3d 1286, 1293; Wheat v. Thigpen (C.A.5, 1986), 793 F.2d 621, 630; Cremeans v. Chapleau (C.A.6, 1995), 62 F.3d 167, 169; United States ex rel. Lewis v. Lane (C.A.7, 1987), 822 F.2d 703, 706; Reynolds v. Norris (C.A.8, 1996), 86 F.3d 796, 802-803; Moran v. Godinez (C.A.9, 1994), 57 F.3d 690, 696; James, 957 F.2d at 1570, fn. 11. “A ‘meaningful’ determination is possible where the state of the record, together with such additional evidence as may be relevant and available, permits ah accurate assessment of the defendant’s condition at the time of the original * * * proceedings.” Reynolds, 86 F.3d at 802. A number of state courts have adopted this view and have remanded cases to trial courts for retrospective competency hearings rather than automatically reversing and remanding for a new trial. See Sanders, 209 W.Va. at 380-383, 549 S.E.2d at 53-55; Thompson, 56 S.W.3d at 409-10; State v. Bostwick (1999), 296 Mont. 149, 160-161, 988 P.2d 765, 772; State v. Snyder (La.1999), 750 So.2d 832, 855; State v. McRae (2000), 139 N.C.App. 387, 391-392, 533 S.E.2d 557, 560-561.
Consistent with this weight of authority, I would remand this case to the trial court for the limited purpose of holding a retrospective competency hearing. On the record before this court, I see “no clear impediment” to the trial court’s ability to retroactively assess Were’s competency at the time of his trial. Sanders, 209 W.Va. at 381, 549 S.E.2d at 54.2 This is not to say that a remand would obligate the trial court to conduct a retrospective competency hearing if it found that it could not meaningfully determine whether Were was competent at the time of his trial. After all, “[t]he trial court is in the best position to determine whether it can make a retrospective determination of defendant’s competency during his trial and sentencing.” Snyder, 750 So.2d at 855, citing Renfroe, 825 F.2d at 767. If a trial court finds that it cannot conduct a meaningful retrospective inquiry or if the court holds a hearing and finds that a defendant was not competent to stand trial during the prior proceedings, a *182defendant would be entitled to a new trial (if and when he is competent). Snyder, 750 So.2d at 856; Thompson, 56 S.W.3d at 410; McRae, 139 N.C.App. at 392, 533 S.E.2d at 561. If a trial court holds a hearing and concludes that a defendant was competent, then no new trial would be required and this court could proceed to evaluate the merits of the remaining contentions on appeal. See Snyder, 750 So.2d at 856, citing United States v. Haywood (C.A.3, 1998), 155 F.3d 674; see, also, Bostwick, 296 Mont, at 161, 988 P.2d at 773. Because the majority chooses to reverse and remand Were’s convictions without exploring the viable option of a retrospective competency determination, I respectfully dissent.
Mark E. Piepmeier, Special Prosecutor, and William E. Breyer, Assistant Special Prosecutor, for appellee.
Elizabeth E. Agar and Julia A. Sears, for appellant.

. When determining whether it is appropriate to remand a case for a retrospective competency healing, a court should consider (1) the passage of time between the trial and the retrospective healing; (2) whether contemporaneous medical evidence is available, including medical records and prior competency evaluations; (3) any statements by the defendant in the trial record; (4) the availability of witnesses (both expert and nonexpert) who interacted with the defendant during trial, including the trial judge, prosecutors, defense counsel, and jail officials. Sanders, 209 W.Va. at 381, 549 S.E.2d at 54, citing Clayton v. Gibson (C.A.10, 1999), 199 F.3d 1162, 1169; see, also, Reynolds, 86 F.3d at 802-803; Thompson, 56 S.W.3d at 409.